AO 93 (Rev. 11 / 13) Search and Seizure Warrant




                                             UNITED STATES DISTRJCT COURT
                                                                             for the
                                                              Eastern District of Tennessee ·

                   1n the Matter of the Search of                               )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )      Case No.   2:20-CR-'-\-&,                        1,-

                                                                                )
             THE CELLULAR TELEPHONE ASSIGNED
                  CALL NUMBER 423-354-4865                                      )                                           r-:r..n 1 o zcw
                                                                                )
                                                                                                                  Clerk, U. S: District Cnu1t
                                                  SEARCH AND SEIZURE WARRANT                                    Easter,, District of /Pc, ;f,2.', ---=-
                                                                                                                         ,L\t G ret::nev ,i/e   ~ ~ ~~
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Eastern            District of              Tennessee
(identify the person or describe the property to be searched and give its location):

      See Attachment "A"




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe th e property to be seized):
      See Attachment "B"




        YOU ARE COMMANDED to execute this warrant on or before                       March 3, 2020         (not to exceed 14 days)
      0 in the daytime 6:00 a.m. to 10:00 p.m. _ QI' at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the ·copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ __ _
                                                                                                    (United States Magistrate Judge)

     ~ Pursuant to 18 U .S.C. § 3103a(b ), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ~ f o r ~ days (not to exceed 30)             •
                                               until, the facts justifying, the later specific date of


Date and time issued:            3,h,f-u 2-21 f';> '. 3J- f'"=
City and state:              Greeneville.Tennessee
                                                                                                          Printed name and title
                    Case 2:20-mj-00042-CRW Document 4 Filed 03/10/20 Page 1 of 2 PageID #: 13
AO 93 ( Rev. 11 / 13) Search and Seizure Warrant (Page 2)

                                                                       Return
Case No.:                                   Date and time warrant executed:        Copy of warrant and inventory left with:
   2:20-CR-48--                 MA-Rd-\ l., ·2020 @ 0°1?:D \.\-C2.S.
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:
            C-£Llv\...AR- ·Df)..--rA. r.,..__...Jo C--1 PS · L's)R:>12..MA·n-ot-J OB--r-A1r-J'f..D -




                                                                   Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




                                                                                            Printed name and title




                    Case 2:20-mj-00042-CRW Document 4 Filed 03/10/20 Page 2 of 2 PageID #: 14
